Appeal by the defendant from a resentence of the Supreme Court, Kings County (Brennan, J.), imposed on June 18, 2009, upon his conviction of criminal possession of a weapon in the second degree and assault in the second degree, the resentence being periods of postrelease supervision in addition to the determinate terms of imprisonment previously imposed on January 14, 2002.
Ordered that the resentence is affirmed.
Since the defendant had not yet completed his originally imposed sentence of imprisonment when he was resentenced, the resentencing to a term including the statutorily required period of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621 [2011]; People v Dawkins, 87 AD3d 550 [2011]; People v Harris, 86 AD3d 543 [2011]; People v Adams, 85 AD3d 1192 [2011]; People v Guillen, 85 AD3d 1201 [2011]; People v Lopez, 85 AD3d 1059 [2011]).
The periods of postrelease supervision imposed at resentenc*813ing were not excessive (see People v Suitte, 90 AD2d 80 [1982]). Skelos, J.P., Balkin, Chambers and Miller, JJ., concur.